Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 01/13/2022 for application number 16/994,320. 

Response to Amendments
3.	The Amendment filed 01/13/2022 has been entered. Claims 1, 3, 7, 13, and 14 have been amended. Claims 1-14 remain pending in the application. 

4.	Applicant’s amendment to the specification has been fully considered and is persuasive. The objection to the specification is respectfully withdrawn.

5.	Applicant’s amendments to the claim 14 have been fully considered and are persuasive. The amendments provided to overcome the 101 rejection issued in the last office action is sufficient. The 35 U.S.C § 101 rejection of claim 14 is respectfully withdrawn.

Response to Arguments
6.	Argument 1, Applicant argues that Henderek describes displaying a menu 302 and executing processing corresponding to the icons 304 and 306 in a case where the gaze point 130 is detected in the menu zone 210. The menu 302 is displayed at the position of the menu zone 210 in response to gaze in the menu zone 201 (Figs. 2 and 3). At this time, the selectable pause icon 306 included in the menu 302 is displayed at a position different from the gaze point 130. However, the menu as a whole is displayed at the position of the gaze point 130, and the selectable stand-by icon 304 included in the menu 302 is displayed at the position of the gaze point 130.
Responding to Argument 1, Examiner respectfully disagrees and notes that Henderek teaches the above argued features; wherein as shown in fig. 3, the gaze detection program module may be configured for associating a menu with the menu zone. When the gaze detection program module detects a gaze point 130 within the menu zone, the associated menu may be displayed. The menu may in some cases be displayed over or adjacent to elements already shown on the user interface. In the case of displaying the menu adjacent to already displayed elements, some or all elements may need to be resized to allow for the menu to be shown on the user interface. It is noted the selectable pause icon 306 is displayed at a different position from the gaze point. In this case, the selectable pause icon 306 corresponds to the display item. As such the teachings read on the above claim features.

Claim Interpretation - 35 USC § 112(f)
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a line-of-sight detection unit configured to detect”, “a display control unit configured to control, a control unit configured to control” in claims 1-12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderek et al. (U.S. Patent Application Pub. No. US 20140247208 A1).

	Claim 1: Henderek teaches an electronic apparatus comprising: 
a line-of-sight detection unit (i.e. A gaze detection program module 123 may further include computer-executable code for controlling and receiving signals from a camera 112 or the components of other gaze detection systems; para. [0026]) configured to detect a viewed position on a display unit (i.e. The gaze detection program module 123 may process such signals so as to determine reflection of light on the cornea or other portion of an eye, pupil location and orientation, pupil size or other metric for determining a location on a screen that is being viewed by an eye and use such information to determine the coordinates of a gaze point 130; para. [0026]); 
a display control unit (i.e. fig. 1, a display screen; para. [0022]) configured to display a predetermined display item on the display unit in a case where the viewed position on an edge area of (i.e. fig. 3, the user interface 202 displays an image; para. [0037]) the display unit is detected (i.e. fig. 3, the gaze detection program module 123 may be configured for associating a menu 302 with the menu zone 210. When the gaze detection program module 123 detects a gaze point 130 within the menu zone 210, the associated menu may be displayed, icons 302, 306; para. [0038-0040]); and 
a control unit (i.e. fig. 1, processor; para. [0022]) configured to control execution of processing corresponding to the display item in a case where a first predetermined condition is satisfied in a state where the viewed position on the display item is detected (i.e. fig. 3, When such a gaze point 130 is detected, and assuming a threshold amount of time has expired (if used), the gaze detection program module 123 may invoke the stand-by mode by issuing a stand-by command to the operating system 117 or other program module or process; para. [0039]),
wherein when the display control unit displays the display item in response to detection of the viewed position on the edge area, the display control unit displays the display item at a position different from the viewed position without displaying the display item at the viewed position (i.e. fig. 3, a selectable pause icon 306 is displayed at a different position from the gaze point; para. [0040]).

Claim 2: Henderek teaches the electronic apparatus according to claim 1. Henderek further teaches wherein the first predetermined condition is that a time during which the display item is being (i.e. fig. 3, When such a gaze point 130 is detected, and assuming a threshold amount of time has expired (if used), the gaze detection program module 123 may invoke the stand-by mode by issuing a stand-by command to the operating system 117 or other program module or process; para. [0039]).

Claim 3: Henderek teaches the electronic apparatus according to claim 1. Henderek further teaches wherein the display control unit displays the display item at the position different from the detected viewed position on the edge area, the position being within the edge area (i.e. fig. 3, the menu 302 may also include a selectable pause icon 306; para. [0040]).

Claim 4: Henderek teaches the electronic apparatus according to claim 1. Henderek further teaches wherein the display control unit cancels display of the display item in a case where a second predetermined condition is satisfied in a state where the viewed position on the display item is not detected after the display item is displayed (i.e. When the user looks away from the menu zone 210, the menu 302 may disappear immediately or disappear after a predetermined amount of time; para. [0038]).

Claim 5: Henderek teaches the electronic apparatus according to claim 4. Henderek further teaches wherein the second predetermined condition is that a time during which the viewed position on the display - 27 -10194115US01 item is not detected is longer than or equal to a second predetermined time (i.e. fig. 3, When such a gaze point 130 is detected, and assuming a threshold amount of time has expired (if used), the gaze detection program module 123 may invoke the stand-by mode by issuing a stand-by command to the operating system 117 or other program module or process; para. [0039]).

Claim 6: Henderek teaches the electronic apparatus according to claim 4. Henderek further teaches wherein the display control unit does not redisplay of the display item until a third predetermined condition is satisfied (i.e. A gaze point 130 may be recognized as a signal of the user's intent to invoke the menu 302 if the user dwells or fixates on the menu zone 210 a predetermined period of time (e.g., if the gaze point 130 remains in the vicinity of the menu zone 210 until expiration of a threshold amount of time). For example, the threshold time may be defined as a number of seconds or fractions thereof; para. [0038]) after the display of the display item is canceled (i.e. When the user looks away from the menu zone 210, the menu 302 may disappear immediately or disappear after a predetermined amount of time; para. [0038]).

Claim 7: Henderek teaches the electronic apparatus according to claim 6. Henderek further teaches wherein the third predetermined condition is that the viewed position on the edge area is not detected (i.e. When the user looks away from the menu zone 210, the menu 302 may disappear immediately or disappear after a predetermined amount of time; para. [0038]).

Claim 8: Henderek teaches the electronic apparatus according to claim 6. Henderek further teaches wherein the control unit re-executes the processing corresponding to the display item in a case where a fourth predetermined condition is satisfied in a state where the viewed position on the display item is detected, after the processing corresponding to the display item is performed (i.e. fig. 3, When such a gaze point 130 is detected, and assuming a threshold amount of time has expired (if used), the gaze detection program module 123 may invoke the stand-by mode by issuing a stand-by command to the operating system 117 or other program module or process; para. [0039]).

Claim 9: Henderek teaches the electronic apparatus according to claim 8. Henderek further teaches wherein the fourth predetermined condition is that a time during which the display item is being gazed at is longer than or equal to (i.e. fig. 3, When such a gaze point 130 is detected, and assuming a threshold amount of time has expired (if used), the gaze detection program module 123 may invoke the stand-by mode by issuing a stand-by command to the operating system 117 or other program module or process; para. [0039]) the third predetermined time after the processing corresponding to the display item is performed (i.e. When the user looks away from the menu zone 210, the menu 302 may disappear immediately or disappear after a predetermined amount of time; para. [0038]).

Claim 10: Henderek teaches the electronic apparatus according to claim 9. Henderek further teaches wherein the third predetermined time (i.e. When the user looks away from the menu zone 210, the menu 302 may disappear immediately or disappear after a predetermined amount of time; para. [0038]) is shorter than the first predetermined time (i.e. fig. 3, When such a gaze point 130 is detected, and assuming a threshold amount of time has expired (if used), the gaze detection program module 123 may invoke the stand-by mode by issuing a stand-by command to the operating system 117 or other program module or process; para. [0039]).

Claim 13: Henderek teaches a method for controlling an electronic apparatus (i.e. computing device; para. [0022]), the method comprising: 
detecting a viewed position on a display unit (i.e. The gaze detection program module 123 may process such signals so as to determine reflection of light on the cornea or other portion of an eye, pupil location and orientation, pupil size or other metric for determining a location on a screen that is being viewed by an eye and use such information to determine the coordinates of a gaze point 130; para. [0026]); 
displaying a predetermined display item on the display unit in a case where the viewed position on an edge area (i.e. fig. 3, the user interface 202 displays an image; para. [0037]) the display unit is detected (i.e. fig. 3, the gaze detection program module 123 may be configured for associating a menu 302 with the menu zone 210. When the gaze detection program module 123 detects a gaze point 130 within the menu zone 210, the associated menu may be displayed, icons 302, 306; para. [0038-0040]); and 
controlling execution of processing corresponding to the display item in a case where a first predetermined condition is satisfied in a state where the viewed position on the display item is detected (i.e. fig. 3, When such a gaze point 130 is detected, and assuming a threshold amount of time has expired (if used), the gaze detection program module 123 may invoke the stand-by mode by issuing a stand-by command to the operating system 117 or other program module or process; para. [0039]),
(i.e. fig. 3, a selectable pause icon 306 is displayed at a different position from the gaze point; para. [0040]).

Claim 14: Henderek teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method for controlling an electronic apparatus (i.e. application program module 119 and other processes and modules running on a computing device 101, that comprises software or code can be embodied in any non-transitory computer-readable medium for use by or in connection with an instruction execution system such as, for example, a processor in a computer system or other system; para. [0062]), the method comprising: 
detecting a viewed position on a display unit (i.e. The gaze detection program module 123 may process such signals so as to determine reflection of light on the cornea or other portion of an eye, pupil location and orientation, pupil size or other metric for determining a location on a screen that is being viewed by an eye and use such information to determine the coordinates of a gaze point 130; para. [0026]); 
displaying a predetermined display item on the display unit in a case where the viewed position on an edge area (i.e. fig. 3, the user interface 202 displays an image; para. [0037]) the display unit is detected (i.e. fig. 3, the gaze detection program module 123 may be configured for associating a menu 302 with the menu zone 210. When the gaze detection program module 123 detects a gaze point 130 within the menu zone 210, the associated menu may be displayed, icons 302, 306; para. [0038-0040]); and 
controlling execution of processing corresponding to the display item in a case where a first predetermined condition is satisfied in a state where the viewed position on the display item is detected (i.e. fig. 3, When such a gaze point 130 is detected, and assuming a threshold amount of time has expired (if used), the gaze detection program module 123 may invoke the stand-by mode by issuing a stand-by command to the operating system 117 or other program module or process; para. [0039]),
(i.e. fig. 3, a selectable pause icon 306 is displayed at a different position from the gaze point; para. [0040]).

Claim Rejections – 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Henderek et al. (U.S. Patent Application Pub. No. US 20140247208 A1) in view of Li et al. (U.S. Patent Pub. No. US 10242034 B1).

Claim 11: Henderek teaches the electronic apparatus according to claim 1. Henderek does not explicitly teach wherein the display item is a next-image-display icon for displaying an image that follows a currently displayed image.
	However, Li teaches wherein the display item is a next-image-display icon for displaying an image that follows a currently displayed image (i.e. figs. 2J, 2K, when the user selects the navigation UI element 206B, the next screen of the image narrative 108 is accessed and presented to the user. In response to selection of the navigation UI element 206B, the GUI 200K may be presented to the user; col. 16, lines 3-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Henderek to include the feature of Li. One would have been motivated to make this modification because it provides an intuitive way to navigate sequence of images.

Claim 12: Henderek teaches the electronic apparatus according to claim 1. Henderek does not explicitly teach wherein the processing corresponding to the display item is next-image-display processing for displaying an -28 -10194115US01image that follows the currently displayed image.
However, Li teaches wherein the processing corresponding to the display item is next-image-display processing for displaying an -28 -10194115US01image that follows the currently displayed image (i.e. figs. 2J, 2K, when the user selects the navigation UI element 206B, the next screen of the image narrative 108 is accessed and presented to the user. In response to selection of the navigation UI element 206B, the GUI 200K may be presented to the user; col. 16, lines 3-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Henderek to include the feature of Li. One would have been motivated to make this modification because it provides an intuitive way to navigate sequence of images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Faulkner (Pub. No. US 20200371673 A1), when a system detects a gaze gesture that indicates a particular gaze target within a location, the system can generate a notification or menu to prompt the user to perform supplemental gestures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173